DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered. Claims 1-21 are pending. 

Claim Interpretation
3.	The terms, massaging/massage is  broadly interpreted as any application of a pressure to the skin.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation “A massaging device” is new matter. The specification as filed does not include this limitation of the present invention. As filed, the device is a device for applying a product (title), which may be used in a way or configured to provide a massage (¶ 0010, 0060). However, “configured to provide a massage” is merely an intended use of a device, while “massaging device” is definition or attribute of a device, that if supported by the disclosure,  should be given a patentable weight. There was no support found for “massaging device” Mention of any massage in the specification, teaches a massage from the fingers of the user rather than the device. 

Claim Rejections - 35 USC § 102/103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-5, 9-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi Se Yeong (KR 20100019181 A), hereinafter Choi.
Regarding claim 1, Choi discloses a massaging device configured to massage the skin of a person, according to the interpretation of massaging above and as Choi teaches massaging through oxygen (p. 3 ¶ 5, under “Effect”), while applying a fluid product onto skin, the device comprising: a housing (hand piece 4) for receiving the fluid product (inside 21) and a gas (through 13); an outlet (through-hole 17) in said housing through which the product and gas are dispensed onto an area of the skin; a fluid conduit (branch 18) through which the fluid product passes to the outlet; a gas conduit (see Annotated Fig. 1) through which the gas passes to the outlet; and a heater (thermoelectric module 16) arranged or configured to heat the gas and/or to heat the fluid product before the gas and the fluid product are dispensed through the outlet (Choi p. 4, ¶ 5-7 and p. 5 ¶ 4-5, Figs. 6-7). The fluid/gas conduit of Choi join and pass through the thermoelectric module for a length and are dispensed at the skin at the bottom of 

    PNG
    media_image1.png
    511
    523
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 7 of Choi indicating the gas and fluid conduits and where they meet adjacent the outlet such that the gas and fluid product are dispensed together. 



    PNG
    media_image2.png
    189
    721
    media_image2.png
    Greyscale

Annotated Fig. 2: Portion of Fig. 7 of Choi indicating where the gas and fluid will be heated prior to dispensing. 
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Choi to be a massaging device be moved across the skin, it still would have been obvious before the effective filing date of the claimed invention to have used the assembly of Choi as it would have been obvious to one of ordinary skill in the art would as well as reasonably expected that the pressure and touch of the handpiece of Choi on the skin would provide a massaging effect when used.  

	Regarding claim 2, Choi further discloses the heater to be within the housing (Choi Fig. 7, p. 4 ¶ 6).

 	Regarding claim 3, Choi further discloses the housing to form at least part of a handheld device, as the device is identified as a handpiece (Choi Fig. 7, p. 4 ¶ 2). 

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Choi, as applied above in claims 1 and 3. Choi does not specify that the device is held by a user’s hand with the fingers of the user in contact with the skin. However, the handheld device of Choi is capable of being held by a user’s hand with the fingers of the user in contact with the skin, as Choi describes a 
	This limitation relates to the intended use of the device, which, in this case, imparts no further limitations of the structure of the device. The device disclosed by Choi is capable of being held by a user’ had with the fingers of the user in contact with the skin (Choi p. 4 ¶ 2, Fig. 7) and using the device in this manner requires only routine skill in the art (See MPEP § 2114 II) and would be obvious to one of ordinary skill in the art. Doing so would give the user stability when holding and using the device. 

Regarding claim 5, Choi further discloses the housing to be arranged or configured to provide a massaging sensation to the skin (Choi abstract ¶ 1). 

Regarding claim 9, Choi further discloses the fluid product to be a lotion or serum used to treat the skin (Choi p. 5 ¶ 4-5). 

Regarding claim 10, Choi further discloses the gas to comprise a non-toxic gas or mixture of gases or oxygen (Choi p. 4 ¶ 5). 

Regarding claim 11, Choi further discloses the gas to be pressurized (Choi abstract ¶ 2, p. 4 ¶ 3).



Regarding claim 13, Choi further discloses the device to include a user actuated switch (button 2’) which cooperates with a valve (14) to allow the fluid product and/or gas to be dispensed (Choi Fig. 7, p. 4 ¶ 5).

Regarding claim 14, Choi further discloses the device to include an inlet port (branch 18) for receiving the fluid product (Choi Fig. 7, p. 5 ¶ 5).

Regarding claim 15, Choi further discloses the housing to include a recess (supply hole 23) adjacent the inlet port for receiving a container (ample 21) containing the fluid product (Choi Fig. 7, p. 5 ¶ 5-6).

Regarding claim 21, Choi further discloses the gas dispensed from the housing provides adequate pressure between the skin and the housing such that the housing can be more easily maneuvered. As the gas dispensing element of Choi anticipates what is claimed, it can be understood that the gas dispensed in the same manner of an analogous device, would be capable of the same function of providing adequate pressure between the skin and the housing to move the housing more easily. The oxygen dispensed from the housing is pressurized in a compressor so it can be understood that this creates a pressure to facilitate maneuverability of the housing (Choi abstract ¶ 2, p. 4 ¶ 3). 

Claim Rejections - 35 USC § 103
10.	Claims 6, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Smart (US 2013/0330285 A1).
Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Choi, as applied above in claim 1, except for the heater comprising a resistive thermal device. 
Smart, however, teaches a device for applying a fluid product pertinent to the problem of heating a fluid to a comfortable temperature to dispense on skin (Smart Fig. 1, ¶ 0027-0028), with a heater (heating element 142) to comprise a resistive thermal device, as Smart describes a resistor to heat the air (Smart ¶ 0027) to raise the temperature of the air to a desired temperature (as motivated by Smart ¶ 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the thermoelectric module of the Choi device with a resistive thermal device, as taught by Smart, to achieve the predictable result of raising the temperature to a desired temperature. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Choi, as applied above in claim 1, except that the heater is configured to increase the temperature of the product and/or the gas by about 2 
	Smart, however, teaches a device for applying a fluid product pertinent to the problem of heating a fluid to a comfortable temperature to dispense on skin (Smart Fig. 1, ¶ 0027-0028), with a heater to raise the temperature of air (a gas) to 60 to 95 degrees C (Smart ¶ 0027). Ambient temperature is known to be about 20 degrees C, therefore Smart teaches the heater to be configured to increase the temperature of the gas by about 40 degrees C to about 75 degrees C above ambient temperature. Doing so will heat the air to a comfortable level for a more pleasant sensation while keeping the solution below the temperature at which it degrades (as motivated by Smart ¶ 0022). It can be understood that a heater can be adjusted to heat a gas to a lower than maximum temperature.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature that the heater of the Choi device heats the gas from about 40 degrees C to about 75 degrees C, to about 2 degrees C to about 20 degrees C or by about 4 degrees C to about 10 degrees C, as applicant appears to have placed not criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Smart, however, teaches a device for applying a fluid product pertinent to the problem of heating a fluid to a comfortable temperature to dispense on skin (Smart Fig. 1, ¶ 0027-0028), including a piercer (needle valve 124) for piercing the container containing the fluid product (Smart Fig. 1, ¶ 0025) to stop and start the flow through the outlet (as motivated by Smart ¶ 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a piercer in the outlet of the Choi device, as taught by Smart, to stop and start the flow through the outlet.

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Choi and Smart, as applied above in claims 1 and 14-16, except for a user switch cooperating with a valve, and the piercer provided on a conduit in fluid communication with the outlet when the switch is depressed. 
Smart further teaches the device to include a user actuated switch (trigger 108) which cooperates with a valve (needle valve 124 and nozzle 126) to allow the fluid product and/or gas to be dispensed, and the piercer (needle valve 124) is provided on a conduit (flow passage 120) in fluid communication with the outlet (122) when the switch is depressed (Smart Fig. 1, ¶ 0025). Smart teaches the user switch/trigger to allow the user to control for the flow of product and the gas via the valve and piercer (as motivated by Smart ¶ 0025). 
.  

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Eberlein (US 2014/0219701 A1).
	Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Choi, as applied above in claim 1, except for a heat sink. 
	Eberlein, however, teaches and an analogous temperature controlling applicator in the same field of endeavor and pertinent to the problem of heating a skin composition to a comfortable temperature (abstract), with a heater (temperature modulating assembly 600) including a heat sink (606) (Eberlein ¶ 0039, Fig. 6). Eberlein teaches the heat sink to emit heat created from the temperature modulating element (604) (as motivated by Eberlein ¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat sink associated with the heater in the Choi device, as taught by Eberlein, for the purpose of emitting heat.

12.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Thorpe (US 2014/0234004 A1). 
Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Choi, as applied above in claim 1. Choi further discloses the section of the housing which contacts the skin to be an underside of the housing (Choi Figs. 6-7). As the housing is the exterior of the handpiece, the heater is the section of housing on an underside of the housing (Choi Fig. 6, p. 4 last paragraph – p. 5 first paragraph). Choi is silent to the section of housing which contacts the skin having an at least partially concave and/or recessed portion. 
	Thorpe, however, teaches a dispenser device in the same field of endeavor with a section of housing which contacts the skin (portions 106, 108) to have an at least partially recessed portion (central portion of 108) (Thorpe Figs. 1, 2, ¶ 0043). This recessed portion is shown in Thorpe Fig. 7A as an exemplary applicator tip assembly that may be used with the dispenser, wherein the aperture (708) of the applicator portion (704) forms a recessed portion with the neck portion (706)  (Thorpe Fig. 7A, ¶ 0062). Thorpe teaches this configuration to create a product delivery passageway while simplifying the manufacturing process (as motivated by Thorpe ¶ 0043, 0047).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the skin contacting portion of the housing of the Choi device with a recessed portion on the area around the through-hole (17) of the underside of the housing of Choi, as taught by Thorpe, to create an aperture about the through-hole to direct the product. 

	Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Choi and Thorpe as applied above in claims 1 and 18, except 
	Thorpe further teaches at least one rib extending downwardly from the housing within the recessed portion of the section of the housing (Thorpe Figs. 1, 2), also shown in Annotated Fig 3. The rib, understood to be the protrusion of the transition between portions 106, 108, can be understood to extend downwardly from an underside of the housing when the dispenser is held with the applicator tip side down (Thorpe Fig. 1). Thorpe teaches this rib to transition between face portions and expose the recess and passageway to the skin (as motivated by Thorpe ¶ 0043). 

    PNG
    media_image3.png
    407
    500
    media_image3.png
    Greyscale

Annotated Fig. 3: Fig. 2 of Thorpe to show the rib structure. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a rib on the Choi/Thorpe device that . 

13.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of De Laforcade (US 2010/0262051 A1).
Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Choi, as applied above in claim 1. Choi further discloses the section of the housing which contacts the skin to be an underside of the housing (Choi Figs. 6-7). As the housing is the exterior of the handpiece, the heater is the section of housing on an underside of the housing (Choi Fig. 6, p. 4 last paragraph – p. 5 first paragraph). Choi is silent to the section of housing which contacts the skin having an at least partially concave and/or recessed portion. 
	De Laforcade, however, teaches an analogous dispenser with a section of housing (band 32) to have an at least partially recessed portion (created by support 28) (De Laforcade Figs. 1, 3, ¶ 0085). It can be understood that this configuration will allow product to flow from a through-hole (aperture 68) and direct product to the skin contacting portion of the housing (as motivated by De Laforcade ¶ 0081, 0085). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a recessed portion on the area around the through-hole (17) on the underside of the housing of Choi, as taught by De Laforcade, to help direct the product. 


	De Laforcade further teaches at least one notch (radial gaps 70) in a surface of the housing on at least one side of the recessed portion (De Laforcade Fig. 3, ¶ 0085). De Laforcade teaches these gaps to allow material webs to pass through, and it can also be understood that these gaps would allow product dispensed from the through-hole to be directed out of the central opening (44) of the band (32) (as motivated by De Laforcade ¶ 0085). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one notch in the recessed portion of the Choi/De Laforcade device, as taught by De Laforcade, to allow product to flow out of the central area of the lower housing. It can be understood that the at least one notch is provided on a lower surface of the housing when the device is oriented as shown in Choi Fig. 6.

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1-6 and 8-17 under 35 USC § 103 over Choi and Smart, claim 7 over Choi, Smart and Eberlein, claims 18-19 over Choi, Smart and Thorpe, claims 18 and 20 over Choi, Smart and De Laforcade have been fully considered. The rejection 
	Regarding Applicant’s arguments (beginning p. 6/11 “First”), that Choi is not configured as recited in the claims and serves a different purpose; Examiner respectfully disagrees. The Choi device does heat the skin using the thermoelectric module, however, the conduit carrying gas and fluid pass through this module (see Annotated Fig. 2 above) which requires at least some heating of the fluid and gas before it is dispensed through the outlet even while it heats the skin. Furthermore, the claim language “the heater arranged or configured to heat the gas and/or to heat the fluid product before the gas and the fluid product are dispensed through the outlet” does not specify a location and as such the configuration of the Choi device has an arrangement allowing to heat the fluid and gas in this manner.
	Regarding Applicant’s arguments (beginning p. 8/11 “Second”), that Choi is not a massaging device; Examiner respectfully disagrees. Choi is taught to massage the skin with oxygen. The Choi device also touches the skin, and conceivably applies pressure to the skin, thereby satisfying the limitation of a movement across skin to provide adequate pressure to constitute a massage. Furthermore, the present invention being a “massaging device” is considered new matter. Although the present specification provides a “massaging sensation” this is taught as a result of the user, with “finger massage” rather than the device (specification ¶ 0010). The present device may be “configured to massage the skin”, it is not taught as a massaging device. As much as the present invention is used to provide pressure on the skin, as a form of massage, the Choi device also provides pressure and massage. 

	Although Smart is not necessarily a massaging device, the features of the heater are still pertinent to the problem of heating a fluid to a comfortable temperature for contact with skin; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Smart is reasonably pertinent to the problem. 
	Regarding Applicant’s arguments (beginning p. 9/11 “Third” and “Finally”), that a skilled person would not be motivated to modify Choi so that the gas and/or fluid product are heated within the housing and that a modification with Smart to add another heater would be superfluous; Examiner notes that the rejection no longer relies on the modification of Choi in this manner, rather the structure of the Choi device teaches this limitation (see above rejection). The fluid and gas pass through the space of the thermoelectric module and while it is near this module it is reasonably expected to be heated at least in part, prior to dispensing through the outlet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        05/27/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781